t c summary opinion united_states tax_court william robertson mcskimming iii petitioner v commissioner of internal revenue respondent docket no 17953-02s filed date william robertson mcskimming iii pro_se warren p simonsen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether unallocated support payments constitute alimony or separate_maintenance payments that petitioner may deduct under sec_215 background some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in edgewater maryland petitioner was previously married to sandra l mcskimming ms mcskimming they have three children brian mcskimming brian born date daniel mcskimming daniel born date and megan mcskimming born date on date ms mcskimming filed an action for divorce in the supreme court of the state of new york county of erie new york court petitioner executed a stipulation on date entering into a pendente lite arrangement in which he would pay ms mcskimming the sum of dollar_figure per week as and for unallocated family support commencing immediately the stipulation noted that in consideration for the above referenced family support the plaintiff sandra l mcskimming shall be responsible to pay for mortgage payments on the marital residence homeowner’s insurance at the marital residence gas oil electric telephone water sewer cable food and piano and dancing lessons pending the trial and determination of this action a judgment of divorce was filed with the new york court on date certain unresolved financial issues were addressed during a proceeding on date before an official matrimonial referee of the new york court ms mcskimming and petitioner were both represented by counsel who entered into the following oral stipulation on behalf of their clients ms mcskimming’s attorney with respect to maintenance mr mcskimming agrees to pay to mrs mcskimming the sum of fifteen thousand dollars per year for five years and then an additional ten thousand dollars a year for the next three years for a total of eight years it’s been agreed that if mrs mcskimming either remarries or co-habits with someone who is not a relative which she is doing now she will still be entitled to one-half of the balance of the maintenance due at the time of her remarriage ms mcskimming’s attorney with respect to the issue of -- the maintenance shall be paid on a weekly basis with respect to the issue of child_support -- petitioner’s attorney excuse me mr mcskimming will continue to pay the four hundred dollars per week unallocated maintenance and support until mr cinelli completes his report and we have a subsequent order with regard to maintenance and child_support ms mcskimming’s attorney yeah with respect to the child_support right now there is not an agreement as to the -- either applicability or non- applicability of the child_support standards act as there are some issues as petitioner’s attorney eluded sic to to be investigated by mr cinelli therefore that prior order shall continue and upon mr cinelli’s report back to the court we will then hopefully come to an agreement on the amount of child_support to be paid or if not we will of course set it down for further proceedings to make that ultimate determination but we are not making that determination today the referee it would seem to me that once that visitation schedule has been set it is simply a matter of calculation between yourselves and your attorneys as to how to then prorate the amount of support that’s going to be paid and how to break out of the present unallocated support the figure of support and maintenance therefore you shouldn’t have to appear in front of the court so long as there is cooperation with mr cinelli with regard to setting forth some reasonable visitation there was no further proceeding to fix a specific amount as to child_support ms mcskimming had remarried by petitioner nevertheless paid ms mcskimming dollar_figure per week during for a total sum of dollar_figure during the year in issue petitioner and ms mcskimming had joint custody of their three children ms mcskimming had physical custody while petitioner had the right to reasonable and liberal visitation petitioner is uncertain of the year when ms mcskimming remarried believing that her remarriage occurred sometime from to the record indicates that ms mcskimming did not include in her federal_income_tax return for the taxable_year any portion of this amount as gross_income under sec_61 and sec_71 petitioner filed a timely form_1040 u s individual_income_tax_return for the taxable_year petitioner claimed a dependency_exemption deduction for daniel and a deduction for alimony paid in the amount of dollar_figure respondent determined that petitioner was not entitled to a deduction for alimony paid for the taxable_year discussion3 payments to support children generally are not deductible sec_71 however alimony or separate_maintenance payments generally are deductible by the payor spouse sec_215 alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally since there is no material factual dispute we decide the issue in this case without regard to the burden_of_proof see sec_7491 rule a 116_tc_438 separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse we look to the terms of the applicable instrument or to state law if the instrument is silent on the matter see kean v commissioner tcmemo_2003_163 under new york law child_support is a sum to be paid pursuant to court order or decree by either or both parents or pursuant to valid agreement between the parties for care maintenance and education of any unemancipated child under the age of twenty-one years n y dom rel law secs mckinney in contrast an award of maintenance shall terminate upon the death of either party in an action for divorce or upon the recipient’s valid or invalid marriage id sec upon application of either party a new york court may annul or modify any prior order or judgment as to maintenance or child_support id in the present case ms mcskimming had physical custody of the children during the year in issue moreover she had remarried before and pursuant to the oral stipulation of date one-half of any balance of maintenance payments became due at the time of her remarriage petitioner nevertheless continued to make payments of dollar_figure per week in if such payments were for alimony or maintenance as petitioner contends his obligation to make such payments would have ended either under new york law or under the terms of the oral stipulation his continuing to make payments after ms mcskimming’s remarriage and her physical custody of the children are factors that militate in favor of characterizing such payments as for child_support and not for alimony or separate_maintenance we sustain respondent’s determination regarding this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent we realize that of petitioner’s three children brian was at least years old during and that new york law defines child_support as a sum to be paid for care maintenance and education of any unemancipated child under the age of twenty-one years n y dom rel law secs mckinney emphasis added however under new york law petitioner would still have to make child_support payments at the full amount until he filed an application with a new york court and received approval to modify such payment amount in any event even if they were alimony payments they would be voluntary and as such would still not be deductible by petitioner
